         Case 1:14-cv-06000-MBH Document 7 Filed 07/29/21 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * ** *
                                      *
  BEATRICE K. BRADSHAW,               *
                  Plaintiff,          *
                                      *
           v.                           No. 14-06000L
                                      *
                                        Filed: July 29, 2021
                                      *
  UNITED STATES,                      *
                  Defendant.          *
                                      *
   * * * * * * * * * * * * * * * * ** *
                                  ORDER

        On August 28, 2019, the court severed the claims associated with parcel
identification number 172-05-01-062 and parcel identification number 172-05-01-066 of
the above-captioned plaintiff from the case of Lorraine G. James, et al. v. United States,
Case No. 14-06L, and reorganized, for case management purposes, the claims into the
above-captioned case, Beatrice K. Bradshaw v. United States, which was assigned Case
No. 14-06000L. Also on August 28, 2019, the claims associated with parcel identification
number 172-05-01-062 and parcel identification number 172-05-01-066 were dismissed
and judgment was entered. On July 27, 2021, a stipulation of dismissal was filed Lorraine
G. James, et al. v. United States, Case No. 14-06L, which stated: “Pursuant to RCFC
41(a)(1)(A)(ii) and the terms of a Settlement Agreement entered into on May 5, 2021,
Plaintiffs Timothy A. James, et al., and Defendant United States of America hereby
stipulate to the dismissal of this action with prejudice,” and the same day, July 27, 2021,
judgment was entered in Lorraine G. James, et al. v. United States, Case No. 14-06L. On
July 29, 2021, the parties in the above captioned case filed a joint status report which
indicated: “Upon consultation, counsel for Plaintiff has authorized counsel for Defendant
to jointly report on behalf of the parties that plaintiff Beatrice Bradshaw filed her claim for
three parcels. In 2019, the claims as to two of the parcels were dismissed and the Court
entered judgment. The third parcel was included in the parties’ Settlement Agreement in
James. Thus, all of Ms. Bradshaw’s claims have been resolved and the instant subcase,
Bradshaw v. United States, can also be terminated.” As all of plaintiff’s claims have been
resolved, the Clerk’s Office shall enter JUDGMENT in the above captioned case.

       IT IS SO ORDERED.
                                                        s/Marian Blank Horn
                                                        MARIAN BLANK HORN
                                                                 Judge
